DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4, 11 and 16 are cancelled. Claim 1 is amended. Claims 1 and 6 are independent claims. Claims 6 and 12-14 are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hui C Wauters on 03/07/2022.
The application has been amended as follows:
6. (cancelled)
12-14. (cancelled)
Allowable Claims
Claims 1-3, 5, 7-10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Liu et al (CN 105734671 A, machine translation, “Liu”) teaches a method of manufacturing a SiC single crystal, but does not teach, disclose or reasonably suggest that “a hole diameter of the holes is 70% or less of an average particle diameter of the powder particles which form the SiC source, the porous material consists of a SiC sintered body, and the hole diameter of the holes is constant in the thickness direction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714